            Case 1:18-cv-11984-DAB Document 10 Filed 03/19/19 Page 1 of 1



                  EUSTACE, EPSTEIN, PREZIOSO & yapchanyk
                             ATTORNEYS AT LAW


EDWARD M. EUSTACE
                                        55 Water Street 28th Fl.
                                                                                 THOMAS B. FERRIS
RHONDA L. EPSTEIN                         New York, NY 10041                     TERENCE H. DeMARZO
RICHARD C. PREZIOSO                         TEL (212) 612-4200                   ROBERT M. MAZZEI
CHRISTOPHER M. YAPCHANYK                    FAX (212) 612-4284                   Robert M. Michell
Craig j. billeci                                                                 MILES A. LINEFSKY
_____________________________________                                            DANIEL P. ROCCO
                                        Not a Partnership or Professional
PAUL A. TUMBLESON                                  Corporation                   Michael s. munger
REGINE DELY-LAZARD
LAUREN S. YANG                                                                   OF COUNSEL
MAUREEN E. PEKNIC                                                                PETER T. mensching
GREGORY R. BENNETT                                                               Alan j. harris
TIMOTHY S. CARR                                                                  Joshua a. yahwak
ANTHONY J. TOMARI                                                                Brendan Hennessy
Nathalie c. Hackett                                                              Jonathan E. hill




                                                                March 19, 2019




 SOUTHERN DISTRICT OF NEW YORK
 UNITED STATES DISTRICT COURT
 500 Pearl Street
 New York, New York 10007


      Re: LUPARDO V. THE ARMORY FOUNDATION
        Our File Number: 82259947
        Date of Loss: 08/24/2018

 Dear Sir/Madame:

         Please note our new firm name is Eustace, Epstein, Prezioso & Yapchanyk. Going
 forward, please ensure that all correspondence is addressed to our firm as reflected on our
 letterhead.

          Thank you for your attention to this matter.

                                                         Very truly yours,



                                                         Gregory Bennett
